United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3311
                                  ___________

DeAnthony A. Nash,                       *
                                         *
                     Appellant,          *
                                         *
       v.                                *
                                         *
Prison Industries of Minnesota;          *
Sheryl Ramstad Hvass,                    *
Commissioner of Department of            *
Corrections of Minnesota; Board          *
of Governors of the Corrections          * Appeal from the United States
Corporation of America; Dennis E.        * District Court for the District
Bradby, Vice President of Inmate         * of Minnesota.
Programs of Corrections Corporation *
of America; Timothy O'Dell, Sued         *       [UNPUBLISHED]
as R. Tim O'Dell, Warden of Prairie      *
Corrections Facility of America;         *
Jacobs Trading Company; J. Berger,       *
of Prairie Correctional Facility; Paul   *
Taff, of Jacobs' Trading Company;        *
B. Seidl, of Prairie Correctional        *
Facility; Noble, Officer, of Security    *
at Jacobs' Trading Company, of           *
Prairie Correctional Facility,           *
                                         *
                     Appellees.          *
                                    ___________

                            Submitted: May 21, 2003

                                 Filed: May 23, 2003
                                   ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Minnesota inmate DeAnthony A. Nash appeals from the district court's* 28
U.S.C. § 1915A(b) dismissal of Nash's civil complaint. Having carefully reviewed
the record and Nash's brief, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999)
(per curiam) (§ 1915A dismissal reviewed de novo), we conclude the district court
properly dismissed Nash's complaint, and an extended opinion is not warranted.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                         -2-